The rulings upon the several exceptions taken                   (271) both by the plaintiff and defendant and brought up for review are so connected that we have passed upon them all in disposing of the plaintiffs' appeal.
It is not needful to say any more.
When upon the reference the account is re-formed according to this opinion, final judgment will be entered.
It is so ordered.
Cited: Young v. Kennedy, 100 N.C. 393; Bean v. Bean, 135 N.C. 94;Kelly v. Odum, 139 N.C. 280; Comrs v. Erwin, 140 N.C. 194; In re Stone,176 N.C. 344; In re Will of Howell, 204 N.C. 438. *Page 248